                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
                                                                          DATE FILED: 
 SERGIO TORRES, individually and on behalf of others
 similarly situated,

                            Plaintiff,

                          -against-                                   1:20-cv-04789-MKV

 GOLDEN HOME FURNITURE INC., d/b/a Golden                                    ORDER
 Home Furniture; 7 STAR HOME FURNITURE INC.,
 d/b/a 7 Star Furniture; MOHAMMAD ALDAOU;
 FRANK DOE; and DAVID ALDAOU, a/k/a Akman,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on June 23, 2020. [ECF No. 1.] The Clerk of Court

has issued Certificates of Default for all five Defendants. [ECF Nos. 23, 24, 37, 38, 39.]

       Accordingly, IT IS HEREBY ORDERED that any motion for entry of a default judgment

is due on or before June 7, 2021. Plaintiff is directed to follow the procedures applicable to default

judgments under the Court’s Individual Rules and Practices for Civil Cases, available at the

Court’s website. Failure to move for default judgment by that date may result in dismissal of the

case for failure to prosecute.



SO ORDERED.
                                                              _____________________________
                                                              _ ______
                                                              __     ____________
                                                                               ___ ___
                                                                               ____  ____
                                                                                       ____
                                                                                       __ _ __
                                                                                            ____
                                                                                               ___
Dated: May 6, 2021                                            MARY YK KAY
                                                                        AY VYSKOCIL
                                                                             VYS
                                                                              YSKOCI  CIIL
       New York, NY                                           United
                                                                   d States  District
                                                                     States Di strict Judge
                                                                              ist
